 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                                   EASTERN DISTRICT OF CALIFORNIA
 6

 7   WILLIAM BIRDSALL,                                 Case No. 1:14-cv-01738-DAD-BAM (PC)
 8                      Plaintiff,                     ORDER REGARDING STIPULATION FOR
                                                       VOLUNTARY DISMISSAL, WITH
 9          v.                                         PREJUDICE
10   JAMES,                                            (ECF No. 55)
11                      Defendant.
12

13          Plaintiff William Birdsall (“Plaintiff”) is a state prisoner proceeding pro se and in forma

14   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On November 19, 2018, defense

15   counsel filed a stipulation for voluntary dismissal with prejudice pursuant to Federal Rule of Civil

16   Procedure 41(a)(1)(A)(ii). (ECF No. 55.) The stipulation is signed by Plaintiff and counsel for

17   Defendant James, indicating that Plaintiff has agreed to voluntarily dismiss Defendant James

18   from this matter with prejudice, the parties so stipulate, and each party shall bear its own

19   litigation costs and attorney’s fees.

20          Accordingly, as Defendant James is the only remaining defendant in this action, and in

21   light of the parties’ voluntary dismissal of Defendant James, this action is terminated by operation

22   of law without further order from the Court. Rule 41(a)(1)(A)(ii). Each party shall bear his or

23   her own litigation costs and attorney’s fees. The Clerk of the Court is directed to close this case.

24
     IT IS SO ORDERED.
25

26      Dated:     November 20, 2018                           /s/ Barbara   A. McAuliffe            _
                                                           UNITED STATES MAGISTRATE JUDGE
27

28
                                                       1
